— Appeal from a judgment of the County Court of Albany County (Vogt, J.), rendered June 12, 1989, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
Defendant’s only contention on appeal is that he was denied his statutory right to a speedy trial in violation of CPL 30.30. Defendant’s right to appellate review on this claim, however, has been waived by virtue of the fact that he pleaded guilty (see, People v Gooden, 151 AD2d 773; see also, People v O’Brien, 56 NY2d 1009, 1010).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.